September 19, 2022

DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The disclosure is objected to because of the following informalities: In paragraphs [0005], [0006], and [0072], the word “rotatively” (3 instances) should be changed to - - rotatably - -.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, Applicant defines “a base comprising: - longitudinal structures; - a pair of first transversal structures mounted to the longitudinal structures; and - a first pair of arms each rotatively mounted to a respective one of the first transversal structures; - a seat cushion to be laid over the base; wherein the arms are movable between a first position and a second position” so that “the first position and the second position providing therethrough one of: - an adjustable support for the seat cushion; and - an adjustable slope for the seat cushion.”  However, nowhere in the claim does Applicant define what the “first pair of arms” are connected to allow for the “adjustable support for the seat cushion; and - an adjustable slope for the seat cushion.” To what are the “first pair of arms” connected, or more specifically, rotatably connected, to allow adjustability or adjustment of the slope of the seat cushion? It appears Applicant should have defined that there is a seat support or seat frame that supports the seat cushion and that the  - -first pair of arms - - are rotatably connected to the base to allow the seat cushion to be  movable between a first position and a second position; the first position and the second position providing therethrough one of: -an adjustable support for the seat cushion; and -an adjustable slope for the seat cushion. - -.  When viewing the drawings, it appears the “arms 152” is mounted to the “front pole 136” and the “rear arms 156” are mounted to the “rear pole 138”.  However, the claims do not make it clear on how the aforementioned structures adjust the seat cushion, only that the “first pair of arms each rotatively mounted to a respective one of the first transversal structures”.  Also, the word “rotatively’ should be changed to - - rotatably - -.
In claim 3, line 2, the word “rotatively’ should be changed to - - rotatably - -.
In claim 10, line 1, “oof” should be  - - of - -.
In claim 12, line 2, the phrase “once the cushion rotated in place” is unclear and confusing language.  Should the word - - is - - be inserted in front of  the word “rotated”?
In claim 13, lines 2-3, the phrase “when the cushion is exerted a downward force” should be amended to read as  - - when is exerted on the cushion - -.
In claim 14, line 2, the phrase “once the cushion rotated in place” is unclear and confusing language.  Should the word - - is - - be inserted in front of  the word “rotated”?
In claim 15, lines 2-3, the phrase “once the cushion rotated in place” is unclear and confusing language.  Should the word - - is - - be inserted in front of  the word “rotated”?
In claim 19, line 2, the phrase “once the cushion rotated in place” is unclear and confusing language.  Should the word - - is - - be inserted in front of  the word “rotated”?
The aforementioned problems render the clams vague and indefinite.  Clarification and/or correction is required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 and 3-4, so far as understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Froutzis (U.S. Patent No. 5,187,820).

    PNG
    media_image1.png
    222
    271
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    218
    297
    media_image2.png
    Greyscale

As for claim 1, Froutzis teaches a piece of furniture comprising: 
a base 22 comprising: -longitudinal structures 24; a pair of first transversal structures 32 mounted to the longitudinal structures;  and a first pair of arms 48 each rotatably mounted to a respective one of the first transversal structures;  a seat cushion 30 to be laid over the base; wherein the arms are movable between a first position (Fig. 2) and a second position (Fig. 3), the first position and the second position providing therethrough one of: - an adjustable support for the seat cushion (see Fig. 2); and an adjustable slope for the seat cushion (see Fig. 3).
As for claim 3, Froutzis teaches a second pair of arms 94 each rotatatably mounted to a respective one of the first transversal structures 32; wherein the second pair of arms 94 are movable between a third position and a fourth position, the third position and the fourth position providing, in combination with the first position (Fig. 2)  and the second position (Fig. 3), one of: 20File No. P5308US01 an additional adjustable support for the seat cushion (Fig. 2); and - an additional adjustable slope for the seat cushion (Fig. 3).
As for claim 4, Froutzis teaches that the piece of furniture comprises a pair of outer transversal structures  17 mounted to the longitudinal structures by way of arms 48,94, wherein the outer transversal structures are outward from and parallel to the first transversal structures.

Claims 2 and 5-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 12-15 and 19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claims 11, 16-18, and 20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to teach mounting brackets mounted inwardly to the frame, each one of the mounting brackets comprising a mounting rod; and - a cushion comprising: a cushion body; and - a pair of mounting braces extending from the cushion body and having an extremity distant from the cushion body, the extremity of each of the mounting braces comprising a slit in which the rod is positioned as the cushion is rotated around the rod until the cushion stands in place substantially vertically, as defined in claim 11. The prior art fails to teach mounting brackets mounted inwardly to the frame and each comprising a first mounting structure; and a cushion comprising: a cushion body; and - a pair of mounting braces extending from the cushion body, each comprising a second mounting structure complementary to the first mounting structure and an abutment face, wherein the complementary mounting structures are to interface with each other in a first position, and to remain interfaced when rotating the cushion until the abutment face of the mounting braces abuts one of the frame and the mounting bracket and the cushion stands substantially vertically, as defined in claim 18.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because it teaches structures and concepts similar to those of the present invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodney B. White whose telephone number is (571)272-6863. The examiner can normally be reached 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R. Dunn can be reached on (571) 272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rodney B White/Primary Examiner, Art Unit 3636